DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 9/7/2022 has been entered.

	
	
Status of Claims 
Office Action is in response to the Applicant's amendments and remarks filed9/7/2022. Claims 1, 10 and 16 were amended. Claims 1-20 are presently pending and presented for examination.


Response to Remarks/Arguments
In regards to rejection under 35 U.S.C. § 112(a): Applicant’s arguments, filed 9/7/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The previous rejections under 35 U.S.C. § 112 (a) to claims 1-20 have been withdrawn.
In regards to Applicant’s argument that “Applicant respectfully submits that the claims, at least as amended, provide "significantly more" than any judicial exception (second prong Alice test) as they provide a novel method that verifies the delivery of a package to a correct address. As such, embodiments of the present invention have the capacity to improve the field of data processing through global positioning system coordinates and address label coordination.” Additionally Applicant states “the claim elements are directed towards a practical application and recite additional elements that are significantly more than the judicial exception both individually and in ordered combination. For at least the reasons summarized above, Applicant respectfully submits that the rejection of independent claims 1, 10, and 16 is overcome. Claims 2-9, 11-15, and 17-20 depend from independent claims 1, 10, and 16 respectively. For at least the reasons discussed above, Applicant respectfully submits that the rejection of claims 2-9, 11-15, and 17-20 are also overcome. Reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C. §101 is, therefore, respectfully requested”, (remarks, pg. 10 and 12-13).
Examiner respectfully disagrees, the current claims are not statutory because they are directed towards an abstract idea without significantly more. The computing elements such as “computer method of claim 1, computer program product, non-transitory tangible storage device, program code, processor, computer of claim 10; computer system, computer device, processor, storage device, program of claim 16” the combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.. Therefore, elements being analyzed for significantly more are mere generic computer components being implemented to implement the abstract idea on a computer.
In regards to Applicant’s argument that “Accordingly, independent claims 1, 10, and 16 integrate the abstract idea of "transmitting the data over a network to a device, such as the scanning the label, then receiving second coordinates from a GPS to determine location of deliverer along with the comparing of the first set of coordinates amounts to insignificant extra-solution activity" into a practical application by implementing a particular solution to a technical problem. Therefore, Applicant respectfully submits that independent claims 1, 10, and 16 are patent eligible under Step 2A of the Alice framework.”, (remarks, pg. 10-12).
Examiner respectfully disagrees, the court cited that the claims in Enfish were contained to the plain focus on an improvement to computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity (see Enfish, LLC v. Microsoft Corp.). This is in contrast to the Applicant’s claims in which a computer is used as a tool to "receive first set of coordinates…., receiving second set of coordinates…, comparing first set of coordinates with the second set of coordinates, based on the comparison, displaying a notification…., updating the delivery address for the package…, sending a notification to the delivery person…”.  Second, since the claims are more directed towards improving a business process in association with a computer, rather than improving computers, the claims do not present significantly more than an abstract idea and the claims are not eligible

	
Response to Prior Art Arguments
Applicant's prior art arguments filed 9/7/2022 are moot in light of the newly cited Ekkel.

	
	
		
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites method for verifying delivery of a package to the correct address.

Step 2A – Prong 1
Independent Claims 1, 10 and 16 as a whole recite a method of organizing human activity.  The limitations from exemplary Claim 1 reciting “receiving a first set of coordinates that identifies a delivery address for a package, based on scanning a barcode label on the package that contains; receiving a second set of coordinates to determine a current location of delivery person at the time of scan just before leaving the package at a recipient's door; comparing the first set of coordinates with the second set of coordinates; and based on the comparison, displaying a notification to leave the package at the current location or to not leave the package at the current location; updating the delivery address for the package prior to delivery when the delivery person receives notification of an updated delivery address for the delivery package after scanning the barcode label on the package at time of delivery; and sending a notification to the delivery person to deliver the package to the updated delivery address” is a method of managing interactions between people, which falls into the certain methods of organizing human activity grouping, for example this is organizing a delivery address and sending the updates to the delivery person which is construed as managing personal behavior as giving the delivery person instruction; shipping in this manner is also a commercial activity. The mere recitation of a generic computer (computer method of claim 1, computer program product, non-transitory tangible storage device, program code, processor, computer of claim 10; computer system, computer device, processor, storage device, program of claim 16) does not take the claim out of the methods of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Step 2A - Prong 2: Claims 1-20 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole, not to include additional elements that are sufficient to integrate the abstract idea into a practical application. The limitations are directed to limitations referenced in MPEP 2106.05 that are not enough to integrate the abstract idea into a practical application. Limitations that are not enough include, as a non-limiting or non-exclusive examples, such as: (i) adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions, (ii) insignificant extra solution activity, and/or (iii) generally linking the use of the judicial exception to a particular technological environment or field of use.

This judicial exception is not integrated into a practical application because the claim recites the additional elements of (computer method of claim 1, computer program product, non-transitory tangible storage device, program code, processor, computer of claim 10; computer system, computer device, processor, storage device, program of claim 16).  The computer method of claim 1, computer program product, non-transitory tangible storage device, program code, processor, computer of claim 10; computer system, computer device, processor, storage device, program of claim 16, are recited at a high level of generality and are generically recited computer elements. The generically recited computer elements amount to simply implementing the abstract idea on a computer.  The combination of these additional elements are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

The claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Thus, even when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea.  The claims are ineligible.

Dependent claims 2-9, 11-15 and 17-20 are also directed to same grouping of methods of organizing human activity.  The additional elements of the computer-implemented method are shown in “claims 2-9” server/network “claim 6 and 15” computer program product “claims 11-15” computer system “Claims 17-20”, are additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use.  Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating
	obviousness or nonobviousness.

Claims 1-2, 5, 7, 10-11, 14, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner et al (US Patent Application Publication No. 20150199643 - hereinafter Hubner) in view of Barton et al (US Patent Application Publication No. 20170083857 - hereinafter Barton) in view of Ekkel et al (US Patent Application Publication No. 20180234531 - hereinafter Ekkel).
Re. claim 1, Hubner teaches:
A computer-implemented method for verifying a delivery of a package to a correct address, the method comprising: 
receiving a first set of coordinates that identifies a delivery address for a package, […]; [¶20 shows delivery location device which receives coordinate location information as shown from ¶13]
receiving a second set of coordinates to determine a current location of delivery person at the time of scan just before leaving the package at a recipient's door; [Hubner; ¶13 shows coordinates received for delivery personnel when object is scanned and it is before package is left for recipient. Then, shows element 210 as the second set of coordinates received to determine the location as shown in ¶19].
comparing the first set of coordinates with the second set of coordinates; and [Hubner; ¶75 and Fig. 6B shows the two set of coordinates compared to verify the location].
based on the comparison, displaying a notification to leave the package at the current location or to not leave the package at the current location. [Hubner; ¶76 then shows after comparison, the notification being provided to leave the package after proper verification has been performed. Additionally, ¶15-¶16 and ¶60 shows instructions to not leave the package].
Hubner doesn’t teach, Barton teaches:
receiving a first set of coordinates that identifies a delivery address for a package, based on scanning a barcode label on the package; [¶7-¶8 shows packages with RFID labels housing GPS barcode, allowing tracking of packages, also states “system for tracking packages real-time comprises an attached RFID label housing a GPS barcode which allows businesses to track packages utilizing longitude and latitude technology. In use, the GPS/barcode label is activated by entering the GPS/barcode into a software program”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Barton in the system of Hubner, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Hubner doesn’t teach, Ekkel teaches:
updating the delivery address for the package prior to delivery when the delivery person receives notification of an updated delivery address for the delivery package after scanning the barcode label on the package at time of delivery; and [Ekkel; ¶210 shows deliverer ringing the doorbell, and when there is no answer, the package isn’t delivered (so it is still prior to delivery), the deliverer then scans code, which then updates/notifies the deliverer for an alternative address (updated delivery address) to where the package should now be delivered such as “an item can be provided with a delivery code, such as a bar code or a QR code or the like, which can be scanned by the delivery person, for example with the hand held device 7, for example when a door bell 16 is not answered at the intended delivery address. The scanned code can then provide the delivery person with an alternative delivery address or a link as discussed before, presented on the screen 8 of the hand held device 7 or vehicle 5”].
sending a notification to the delivery person to deliver the package to the updated delivery address. [Ekkel; ¶50 and ¶210 shows deliverer provided with alternative delivery address (updated delivery address) to deliver the package to the alternative address such as “communicating with the first communication system and/or with the delivery person and/or with a computer system associated therewith, for providing an alternative delivery address for the delivery, especially during the delivery of said item and/or the computer system is designed for providing at least one alternative delivery address during delivery”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Hubner by including limitation(s) as taught by Ekkel to include the above features in the invention of Hubner. One would be motivated to modify Hubner with the teachings of Ekkel since it provides advantages as “the delivery route can be adjusted, preferably automatically, when a delivery address is changed during the execution of said delivery route, such that at all times the most efficient delivery route is defined for the delivery person cq delivery vehicle”. [Ekkel; ¶177].

Re. claim 2, Hubner in view of Barton in view of Ekkel teaches the computer-implemented method of claim 1.
Hubner further teaches:
determining that the current location of the delivery person matches the first set of coordinates; and [Hubner; ¶51-¶52 and Fig. 6B shows determining the locations match].
displaying a notification to leave the package at the current location. [Hubner; ¶76 notifies and leaves package at the door after proper verification]. 

	
Re. claim 5, Hubner in view of Barton in view of Ekkel teaches the computer-implemented method of claim 1.
Hubner teaches:
displaying a second notification to confirm a floor number when delivering to a multi- floor building.  [Hubner; ¶14 shows notification after confirming floor number].

Re. claim 7, Hubner in view of Barton in view of Ekkel teaches the computer-implemented method of claim 1.
Hubner further teaches:
further comprising: 
updating the delivery address for the package prior to delivery; and [Hubner; ¶15-¶16, ¶60 and ¶76 shows updating delivery address for the deliverer for where or when to deliver the package prior to delivery].
sending a notification to the delivery person to deliver the package to the updated delivery address, if the updated delivery address is on a current delivery route.  [Hubner; ¶15-¶16, ¶60 and ¶76 shows updating delivery address for the deliverer for where or when to deliver the package prior to delivery, the notification is sent and it is on the current route as when deliverer arrives they’re presented with options].

Re. claim 10,
Computer program product of claim 10 substantially mirrors the computer method of claim 1, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 11,
Computer program product of claim 11 substantially mirrors the computer method of claim 2, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 14,
Computer program product of claim 14 substantially mirrors the computer method of claim 5, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 16,
Computer system of claim 16 substantially mirrors the computer method of claim 1, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 17,
Computer system of claim 17 substantially mirrors the computer method of claim 2, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 20,
Computer system of claim 20 substantially mirrors the computer method of claim 5, and Hubner further teaches computer program product as shown in ¶31-¶32.

Claims 3, 6, 12, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Barton in view of Ekkel in view of Aladesuyi et al (WIPO No. 2011038018 - hereinafter Aladesuyi).
Re. claim 3, Hubner in view of Barton in view of Ekkel teaches computer-implemented method of claim 1.
Hubner teaches:
further comprising: 
determining that the current location of the delivery person differs from the first set of coordinates; and [Hubner; ¶53 shows determination that the two sets of data does not match such as “cloud device 260 may determine that the courier delivery information does not match the delivery location information (e.g., when the difference between the first set of GPS coordinates and the second set of GPS coordinates does not satisfy the threshold distance, when the first customer name does not match the second customer name, etc.)”].
Hubner in view of Barton in view of Ekkel doesn’t teach, Aladesuyi teaches:
displaying a notification to not leave the package at the current location.  [Aladesuyi; ¶37 shows text alert when it is wrong location for package such as “Moreover, when the driver has off-loaded a package 13 that is not on the driver's manifest for delivery at the current location, computer system 3 can send an audio alert to the driver e.g., through speaker 24, or a textual alert, e.g., though device 9, to reload or replace the incorrectly removed package back into cargo area”].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Hubner in view of Barton in view of Ekkel by including limitation(s) as taught by Aladesuyi to include the above features in the invention of Hubner in view of Barton in view of Ekkel. One would be motivated to modify Hubner in view of Barton in view of Ekkel with the teachings of Aladesuyi since it “enables shippers and port authorities to increase the security and safety of operations as well as business efficiency and productivity”, [Aladesuyi; ¶12].

Re. claim 6, Hubner in view of Barton in view of Ekkel teaches computer-implemented method of claim 1.
Hubner in view of Barton in view of Ekkel doesn’t teach, Aladesuyi teaches:
wherein scanning a package label to obtain a first set of coordinates that identifies a delivery address for a package comprises downloading the first set of coordinates from a server over a network. [Aladesuyi; ¶35-¶37 show scanning of packages as they exit the vehicle, meanwhile ¶16 and ¶25 show the communication between server and devices through the network to obtain locations through the RFID/GPS tags located on packages and truck.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Hubner in view of Barton in view of Ekkel by including limitation(s) as taught by Aladesuyi to include the above features in the invention of Hubner in view of Barton in view of Ekkel. One would be motivated to modify Hubner in view of Barton in view of Ekkel with the teachings of Aladesuyi since it “enables shippers and port authorities to increase the security and safety of operations as well as business efficiency and productivity”, [Aladesuyi; ¶12].

Re. claim 12,
Computer program product of claim 12 substantially mirrors the computer method of claim 3, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 15,
Computer program product of claim 15 substantially mirrors the computer method of claim 6, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 18,
Computer system of claim 18 substantially mirrors the computer method of claim 3, and Hubner further teaches computer program product as shown in ¶31-¶32.

Claims 4, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Barton in view of Ekkel in view of Klingenberg et al (US Patent Application Publication No. 20080004995 - hereinafter Klingenberg).
Re. claim 4, Hubner in view of Barton in view of Ekkel teaches the computer-implemented method of claim 3.
However, Hubner in view of Barton in view of Ekkel doesn’t teach, Klingenberg teaches:
prompting the delivery person with directions to the delivery address for the package.  [Klingenberg; ¶37 provides the delivery instructions to the destination along with special instructions for where to place package at the address such as “Upon shipping the package, the merchant may indicate to the carrier the destination address with special instructions regarding the delivery, including placement at the back door. This information could be included with other shipping information provided by the consignor to the carrier via a shipping system. Such shipping systems allow a consignor to prepare packages for shipping”].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Klingenberg in the system of Hubner in view of Barton in view of Ekkel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Re. claim 13,
Computer program product of claim 13 substantially mirrors the computer method of claim 4, and Hubner further teaches computer program product as shown in ¶31-¶32.

Re. claim 19,
Computer system of claim 19 substantially mirrors the computer method of claim 4, and Hubner further teaches computer program product as shown in ¶31-¶32.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Barton in view of Ekkel in view of Estes et al (US Patent Application Publication No. 20030208372 - hereinafter Estes).
Re. claim 8, Hubner in view of Barton in view of Ekkel teaches the computer-implemented method of claim 7.
Hubner further teaches:
sending a notification […]. [Hubner; ¶15-¶16, ¶60 and ¶76 shows updating delivery address for the deliverer for where or when to deliver the package prior to delivery, the notification is sent].
Also, Hubner doesn’t teach, Estes teaches:
[…] bring the package back to a distribution center for delivery to the updated delivery address.  [Estes; Abstract, Fig. 1 and ¶18, the recipient in this process requested a redirect of the items (packages back to distribution center), the distribution center is shown as plants within the delivery system as shown by “plants within delivery path 135 contain, among other things, automated systems and sorting equipment and are designed to receive and process a plurality of items” and when they were initially going to address labeled 150 using first address plant 140, they instead had to go through address plant 145 in order to go to address labeled 160, and between all of that, the group of items were held and packaged together prior to sending to the redirected / new address provided by the recipient. ¶22 shows a notification in form of a communication by the recipient registering for redirection].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Hubner in view of Barton in view of Ekkel by including limitation(s) as taught by Estes to include the above features in the invention of Hubner in view of Barton in view of Ekkel. One would be motivated to modify Hubner in view of Barton in view of Ekkel with the teachings of Estes since “items are routed from plant to plant within delivery system  wherein items efficiently converge on the plant that serves the delivery address indicated on the item”, [Estes; ¶25].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hubner in view of Barton in view of Ekkel in view of Barbush et al (US Patent Application Publication No. 20150154559 - hereinafter Barbush).
Re. claim 9, Hubner in view of Barton in view of Ekkel teaches the computer-implemented method of claim 1.
However, Hubner doesn’t teach, Barbush teaches:
further comprising: 
if the delivery person cannot access the delivery address, sending the second set of coordinates to a package recipient for pick-up.  [Barbush; ¶84 shows sending a notification to the recipient to meet the courier and pickup the package from the location of the courier such as “After identifying available dynamic delivery locations at Block 610, the carrier system 100 may send a notification to the consignee regarding the dynamic delivery option at Block 620. If accepted, the consignee may be given temporary access to location information regarding the mobile asset and/or mobile station at Block 630. As discussed above, the access may be granted based on trigger events. These trigger events may be based on time, location, delivery events and the like”].
Examiner’s note: This limitation recites conditional language in a method claim. In a method claim, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. See Ex Parte Schulhauser at 10 citing Cybersettle, Inc. v. Nat 'l Arbitration Forum, Inc., 243 Fed. Appx. 603, 607 (Fed. Cir. 2007). Here, the claim recites a condition for performing a contingent step: . . . "if. . . ." Further, the claim does not require that this condition for performing the contingent step is met. Therefore, the contingent step "sending. . . . " is not required by the claim. No further claim elements are recited by the claim outside of this conditional limitation. Thus, art which teaches the independent claim also teaches this dependent claim, which consists only of a conditional limitation, the condition of which is not required to be met.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include limitations as taught by Barbush in the system of Hubner in view of Barton in view of Ekkel, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM EL-BATHY whose telephone number is (571)272-2351. The examiner can normally be reached Monday - Friday 9am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H. Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IBRAHIM N EL-BATHY/Examiner, Art Unit 3628